Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-14 in the reply filed on July 10th, 2022 is acknowledged. Claims 1, 3-4, 6, 8, 10-11 and 13 have been amended. Claims 2 and 9 have been cancelled. Claims 15-17 have been withdrawn from consideration.  Claims 1, 3-8 and 10-17 are pending.
Action on merits of claims 1, 3-8 and 10-14 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3-5, 8, 10-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0309230, hereinafter as Yang ‘230) in view of Xia (US 2019/0206313, hereinafter as Xia ‘313).
Regarding Claim 1, Yang ‘230 teaches an organic light-emitting diode (OLED) display panel (see abstract), comprising: 
a substrate (Fig. 4, (50a); [0028]) and a plurality of pixel units disposed on the substrate, wherein each of the pixel units comprises several sub-pixel units (see para. [0028]), adjacent ones of the sub-pixel units are spaced apart by a pixel definition layer (53a; [0028] and [0060]), and a height and a width of the pixel definition layer (53a) around each of the sub-pixel units are constant (see Fig. 4); and wherein each of the sub-pixel units of different colors (e.g. red, green and blue colors) has a same shape and a same area (see Fig. 4 and para. [0060]); and 
wherein each of the pixel units comprises a red sub-pixel unit (60R), a green sub-pixel unit (60G), and a blue sub-pixel unit (60B); 
Thus, Yang ‘230 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of red sub-pixel units, a plurality of green sub-pixel units, and a plurality of blue sub-pixel units; and a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other”.  
However, Xia ‘313 teaches a plurality of red sub-pixel units, a plurality of green sub-pixel units, and a plurality of blue sub-pixel units; and a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other (see Figs. 6-10). E.g. the first color sub-pixel (111; [0036]) is green subpixels, the second color sub-pixel (112; [0036]) is red subpixels and the third color sub-pixel (113; [0036]) is blue subpixels. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘230 by having a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other in order to have a better visual feeling and a comfortable visual experience (see para. [0036]) and/or improving the display performance of the display panel (see para. [0038] as suggested by Xia ‘313.
Furthermore, it has been held to be within the general skill of a worker in the art to select the number of the green/red/blue sub-pixel unit are different from each other on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the number of the green/red/blue sub-pixel unit are different from each other for the purpose of improving the display performance of the display device.

Regarding Claim 8, Yang ‘230 teaches an organic light-emitting diode (OLED) display panel (see abstract), comprising: 
a substrate (Fig. 4, (50a); [0028]) and a plurality of pixel units disposed on the substrate, wherein each of the pixel units comprises several sub-pixel units (see para. [0028]), adjacent ones of the sub-pixel units are spaced apart by a pixel definition layer (53a; [0028] and [0060]); and wherein each of the sub-pixel units of different colors (e.g. red, green and blue colors) has a same shape and a same area (see Fig. 4 and para. [0060]).  
wherein each of the pixel units comprises a red sub-pixel unit (60R), a green sub-pixel unit (60G), and a blue sub-pixel unit (60B); 
Thus, Yang ‘230 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of red sub-pixel units, a plurality of green sub-pixel units, and a plurality of blue sub-pixel units; and a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other”.  
However, Xia ‘313 teaches a plurality of red sub-pixel units, a plurality of green sub-pixel units, and a plurality of blue sub-pixel units; and a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other (see Figs. 6-10). E.g. the first color sub-pixel (111; [0036]) is green subpixels, the second color sub-pixel (112; [0036]) is red subpixels and the third color sub-pixel (113; [0036]) is blue subpixels. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘230 by having a number of the red sub-pixel unit, a number of the green sub-pixel unit, and a number of the blue sub-pixel unit are different from each other in order to have a better visual feeling and a comfortable visual experience (see para. [0036]) and/or improving the display performance of the display panel (see para. [0038] as suggested by Xia ‘313.
Furthermore, it has been held to be within the general skill of a worker in the art to select the number of the green/red/blue sub-pixel unit are different from each other on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the number of the green/red/blue sub-pixel unit are different from each other for the purpose of improving the display performance of the display device.


    PNG
    media_image1.png
    253
    454
    media_image1.png
    Greyscale

Fig. 4 (Yang ‘230)

Regarding Claims 4 and 11, Yang ‘230 teaches the height and the width of the pixel definition layer (53a) spacing apart the sub-pixel units are constant (see Fig. 4).  

Regarding Claims 3 and 10, Xia ‘313 teaches the number of the blue sub-pixel unit (111 and 113; [0037]) is greater than the number of red sub-pixel units and greater than the number of green sub-pixel units (see Fig. 8 and para. [0038]).

Regarding Claims 5 and 12, Xia ‘313 teaches each of the sub- pixel units has a circular shape or a rectangular shape in a top view, and a rectangular shape or a trapezoidal shape in a cross-sectional view (see para. [0048]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the sub- pixel units has a circular shape or a rectangular shape in a top view, and a rectangular shape or a trapezoidal shape in a cross-sectional view on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). A person of ordinary skills in the art is motivated to select the sub- pixel units has a circular shape or a rectangular shape in a top view, and a rectangular shape or a trapezoidal shape in a cross-sectional view for the purpose of providing a more efficiency light emitting diode device and/or improving the display performance of the display device.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘230 and Xia’ 313 as applied to claim 1 above, and further in view of Choe (US 2014/0110674, hereinafter as Choe ‘674).
Regarding Claims 6 and 13, Yang ‘230 and Xia ‘313 are shown to teach all the features of the claim with the exception of explicitly the features: “a first substrate, a buffer layer, a gate, an insulating layer, an active layer, an etching stop layer, a source, a drain, a first through hole, a second through hole, and a planarization layer, and the OLED display panel further comprises a first electrode, a light- emitting functional layer and a second electrode disposed on a side of the substrate”.  
However, Choe ‘674 teaches a first substrate (Fig. 1, (100); [0027]), a buffer layer (see Fig. 1), a gate (222; [0028]), an insulating layer (see Fig. 1), an active layer (221; [0028]), an etching stop layer (see Fig. 1), a source, a drain (223; [0028]), a first through hole, a second through hole, and a planarization layer(see Fig. 1), and the OLED display panel further comprises a first electrode (211; [0030]), a light- emitting functional layer (212; [0031]) and a second electrode (213; [0030]), disposed on a side of the substrate (300; [0026]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘230 and Xia ‘313 by having a first substrate, a buffer layer, a gate, an insulating layer, an active layer, an etching stop layer, a source, a drain, a first through hole, a second through hole, and a planarization layer, and the OLED display panel further comprises a first electrode, a light- emitting functional layer, a second electrode, a liner layer, and an OLED encapsulation layer disposed on a side of the substrate in order to improve reliability of an organic light emitting display device (see para. [0044]) as suggested by Choe ‘674.

Regarding Claims 7 and 14, Choe ‘674 teaches the height of the pixel definition layer (215; [0029]) is greater than a height of the second electrode (213; [0033]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the height of the pixel definition layer is greater than a height of the second electrode on the basis of it suitability for the intended use as a matter of obvious design choice (see Fig. 1 of Wallace et. al (US 2009/0263567) as an evidence).  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 10-14, filed on July 10th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829